       Case 3:20-cv-00687-RDM Document 43 Filed 08/07/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAUREEN PIEKANSKI,             )
                               )
               Plaintiff,      )
                               )
          v.                   )             Civil Action No. 3:20-CV-00687
                               )
ALEX M. AZAR, II,              )             (Hon. Martin C. Carlson, U.S.M.J.)
                               )
                               )
               Defendant.      )
_______________________________)

                                    NOTICE

      PLEASE TAKE NOTICE that, Plaintiff Maureen Piekanski’s Motion for

Summary Judgment together with a brief in support thereof and all accompanying

papers (Dkt. No. 28, “Motion”) was filed in this matter on June 12, 2020. Pursuant

to Middle District of Pennsylvania LR 7.6, Defendant Alex M. Azar, II’s “brief in

opposition [to the Motion] and LR 56.1 responsive statement, together with any

transcripts, affidavits or other relevant documentation” was required to be filed

within twenty-one (21) days of the Motion.

      PLEASE TAKE FURTHER NOTICE that, by Order of Court, entered

July 2, 2020 (Dkt. No. 30), Defendant was granted an enlargement of time to file a

“Memorandum in Support of its Cross-Motion for Summary Judgment and

Opposition to Plaintiff’s Motion for Summary Judgment,” until July 13, 2020.
        Case 3:20-cv-00687-RDM Document 43 Filed 08/07/20 Page 2 of 2




      PLEASE TAKE FURTHER NOTICE that, on July 10, 2020, Defendant

filed a Motion to Stay Proceedings (Dkt. No. 32), and that as of the date of filing

this Notice, said Motion to Stay Proceedings remains pending before the Court.

Defendant has made no effort to obtain a ruling on its Motion to Stay Proceedings,

but instead has engaged in the self-help remedy of assuming its requested relief has

been granted.

      PLEASE TAKE FURTHER NOTICE that, as of the date of filing of this

Notice, Defendant has not filed any opposition to the Motion1 or obtained a stay of

these proceedings, and therefore, Plaintiff contends that, pursuant to Middle

District of Pennsylvania LR 7.6, Defendant “shall be deemed not to oppose such

[M]otion.”

      Dated: August 7, 2020                  Respectfully submitted,

                                              /s/ Mark W. Fidanza
                                              Mark W. Fidanza, Esq.
                                              REED SMITH LLP
                                              Three Logan Square
                                              1717 Arch Street, Suite 3100
                                              Philadelphia, PA 19103-7301
                                              Telephone: 215-851-8100
                                              Facsimile: 215-851-1420
                                              mfidanza@reedsmith.com

                                              Attorneys for Plaintiff Maureen
                                              Piekanski

1
  Nor has Defendant filed a “Cross-Motion for Summary Judgment and Opposition
to Plaintiff’s Motion for Summary Judgment,” which it previously indicated to the
Court that it would be filing. (See Dkt. No. 29.)

                                         2
